Citation Nr: 1758559	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-32 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation based upon the need for aid and attendance and/or housebound status (SMC).


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney-at-Law


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was before the Board in February 2015 and again in May 2017, and was remanded to the Agency of Original Jurisdiction (AOJ) for development on this issue as well as several other issues that are no longer on appeal.  As the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).  


FINDING OF FACT

The Veteran's combined service-connected disabilities require the factual need for the aid and attendance of another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance are met.  38 U.S.C. §§ 1114 (l), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the appellant's claim.  Therefore, no further development is required.

Special monthly compensation (SMC) is warranted if, as a result of a service-connected disability, a veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114 (l) 38 C.F.R. § 3.352 (a).  SMC is warranted if a veteran has a service-connected disability rated as total and has additional service-connected disabilities independently rated as 60 percent or more, or by reason of such service-connected disabilities is permanently housebound.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i). 

A higher level of compensation is payable to eligible veterans who, by reason of service-connected disability, require the regular aid and attendance of another person.  The need for aid and attendance means helplessness or being so nearly helpless as to require the regular assistance of another person.  In order to establish entitlement to an increased compensation based on the need for regular aid and attendance, a veteran must have an anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes of 5/200 or less or have a factual need for regular aid and attendance of another person.  38 U.S.C. § 1114 (l); 38 C.F.R. § 3.351 (b) (c).

Determinations as to need for aid and assistance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the appellant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of the appellant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a). Performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352 (c). 

VA must consider the enumerated factors under 38 C.F.R. § 3.352 (a); that eligibility requires at least one of the enumerated factors to be present; and that, because the regulation provides that the "particular personal function" which a veteran is unable to perform should be considered in connection with his condition as a whole, the "particular personal function" must be one of the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 (1996).

It is not required that all of the disabling conditions enumerated above (in 38 C.F.R. § 3.352 (a) (2017)) be found to exist before a favorable rating may be made.  38 C.F.R. § 3.352 (a) (2017) provides that "[i]t is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need."

The Veteran filed a claim for benefits in March 2011.  He contended that due to service-connected disabilities, he required aid and attendance and could not leave his home without help.  Effective March 28, 2011, the Veteran has the following service-connected disabilities: coronary artery disease (10 percent), radiculopathy, right upper extremity (40 percent), radiculopathy, left upper extremity (30 percent), right sciatic nerve radiculopathy (40 percent), left sciatic nerve radiculopathy (40 percent), degenerative disc disease, cervical spine (10 percent from March 28, 2011, 20 percent from February 11, 2016), tinnitus (10 percent) and hearing loss left ear (non-compensable).  The Veteran has no service-connected vision deficits.  The Veteran has, as discussed below, little use of his right upper extremity, limited use of the left upper extremity, significantly diminished use of the lower extremities, and a high risk of falling due to impaired balance.  The following 2011 and 2017 statements from his private doctor support that he is effectively unable to move around on his own without risk of falling.  Additionally, the findings on the VA examination are not wholly contrary to finding that the criteria for aid and attendance have been net.

A July 2011examination for aid and attendance/housebound status completed by M.D.R., D.O. the Veteran's family physician, indicates the Veteran's ischemic coronary artery disease and cervical spine disease caused significant limitations.  It was noted that he had the inability to walk or move without assistance.  He was not confined to bed.  He could feed himself but could not prepare his own meals because he could not pick up objects such as cooking utensils with his right hand.  He required assistance with bathing and hygiene needs due to the fact that his risk of falling was great when using his walker.  He required prescription reorder help and medication monitoring.  His spouse provided assistance with all monetary issues.  He had lost use of his right hand, needed a walker or cane, had precarious balance resulting in numerous falls, and had extremely sore neck and spine with stiffness and pain due to surgical fractures and the falls.  Dr. R. also cited to slumped posture, poor balance and inability to drive, requiring aid to get in and out of a car, inability to walk more than a short distance due to fatigue, and inability to go into any retail environment without a motorized cart.  Dr. R. reported that, with aid, the Veteran could walk less than 50 feet.  The findings are consistent with clinical records obtained from this physician. 

In March 2013, a private physician specializing in occupational medicine issued a detailed report on many of the Veteran's disabilities, commenting specifically on difficulty walking with two canes, imbalance, near and actual falls, and lack of dexterity and strength in the hands, particularly in the dominant right hand. In a March 2015 letter, the family physician, Dr. R., noted that the Veteran experienced episodes of loss of consciousness without warning and required assistance with daily tasks such as showering and dressing.  He used a walker and was unable to open doors unless they have handicap controls. 

VA examination was conducted in September 2015.  With regard to the question of whether the Veteran requires aid and attendance from another person to perform the activities of daily living, the examiner noted that the Veteran currently required assistance with dressing and daily functions due to weakness; however, he opined that an occupational therapist evaluation would be most helpful for documentation.  He noted that the Veteran has normal upper arm strength that supports his walking with two canes and had no syncopal episodes for over 3 years.  

The Board ordered that re-examination take place, with an occupational therapist or similar physician.  

Contract VA examination was conducted in July 2017 by a general practitioner osteopath (D.O.)  The service-connected disabilities were identified as heart disease with coronary artery disease and congestive heart failure, and cervical spine fusion secondary to traumatic fracture with resultant partial quadriplegia.  Again, it was noted that the Veteran was not bedridden.  Imbalance was noted to cause constant daily hazard/danger.  The Veteran was noted to be unable to fully stand up straight secondary to lower extremity weakness.  He could walk, with his walker, less than 100 feet without assistance of another person.  He could only leave the home for medical care.  Visual impairment of 5/200, corrected, or worse was not present.  Marked difficulty using the right upper extremity was noted but all other abilities were assessed as normal.  There was lack of coordination of the lower extremities and abnormal weight bearing.  There was mild decreased sensation in the lower extremities and quadriplegia C3 level.  Mental competency was noted.  The examiner opined that while Veteran is service connected for multiple conditions, he does not require the aid and attendance of another individual to perform many of the activities of daily living as a result of the service connected conditions at this time.  He found the Veteran not permanently housebound by reason of service-connected disability or disabilities.  

Thereafter, the Veteran's attorney submitted another examination report from Dr. R.  Noting that Dr. R. is the Veteran's family doctor, who has treated and observed him for years, he urged that Dr. R. had a better idea of the day to day limitations presented by the service-connected disabilities.  

Dr. R.'s November 2017 detailed report indicates that the Veteran is in need of aid and attendance due to his cervical spine-related quadriplegia and heart disease.  He notes that the Veteran does not leave his house except to attend doctor's appointments (with great effort).  He notes that the Veteran needs assistance with feeding and needs utensils designed for handicapped individuals because his right hand cannot hold or grip objects.  He cannot prepare meals due to inability to feel or grip with both hands.  He cannot perform personal hygiene or toileting unattended.  He is bent over at the waist and shoulders when using his walker.  He shuffles and drags his feet to ambulate.  He cannot dress or button clothes due to lack of feeling in his fingers.  He cannot lift or adjust necessary medical appliances and chairs, and has minimal lower extremity use.  He is confined to his house and requires the assistance of another in virtually all daily activities.

The Board finds Dr. R.'s 2017 assessment to be thorough and consistent with the record; it is competent credible evidence that the Veteran requires aid and attendance.  It is at least as probative as the VA examiner's negative opinion.  

The Veteran credibly and consistently reported the need for aid an attendance throughout the appeals period.  Additionally, as noted above, the Veteran's service-connected disabilities severely impacted many of his day to day activities including feeding, bathing, and dressing.  

Resolving all doubt in favor of the Veteran, the severely decreased cardiovascular capacity, and quadriplegia complications of the cervical spine disability show that the Veteran requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment because he is unable to perform personal care and household activities such as shopping, cooking, and cleaning.  The Veteran had been assisted by home aids to include his wife in maintaining a safe household.

The Board finds that there is sufficient evidence that the Veteran is in factual need of the aid and attendance of another person because of his coronary artery disease, and the aforementioned cervical spine-quadriplegia C3 complications.







ORDER

Entitlement to SMC based on the need for aid and attendance is granted, to the laws and regulations governing monetary regulations.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


